UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 27, 2012 ALCO Stores, Inc. (Exact name of registrant as specified in its charter) Kansas 0-20269 48-0201080 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 401 Cottage Abilene, Kansas 67410-2832 (Address of principal executive offices) (Zip Code) (785) 263-3350 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. The information set forth below in Item 8.01 is incorporatedherein by reference, in its entirety, into this Item 7.01. Item 8.01. Other Events. On July 27, 2012,ALCO Stores, Inc. (the "Company") entered into a new Rule 10b5-1 and Rule 10b-18 Stock Repurchase Agreement with William Blair and Company, LLC (the "Stock Repurchase Agreement") whereby the Company authorized the repurchase of up to175,000 shares of the Company's common stock with a par value of $.0001 (the "Common Stock") at a maximum price of $9.99 per share under the Company's stock repurchase program (the "Program"). The Program was initially authorized by the Company on March 23, 2006 and the Company repurchased 3,337 shares of Common Stock under the Program. The Company's Board of Directors reinstated the Program on August 13, 2008 and the Company repurchased 22,197 shares of Common Stock under the Program during such period of reinstatement. The Board of Directors of the Company approved the reinstatement of the Program again on January 6, 2012 and the Company repurchased an additional 34,407 shares of Common Stock during such reinstatement. Under the terms of the Program, the Company can terminate the proposed buy back at any time. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 2, 2012 ALCO STORES, INC. By:/s/Richard E. Wilson Richard E. Wilson President and Chief Executive Officer
